Citation Nr: 1020474	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for neuropathy, to include 
as secondary to medication prescribed for a service-connected 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to February 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The competent evidence of record does not show that the 
Veteran's currently diagnosed neuropathy was caused by or 
aggravated by his service-connected bilateral knee disorder 
or the medicine prescribed to treat that disorder.  


CONCLUSION OF LAW

Neuropathy is not proximately due to or the result of the 
Veteran's service-connected bilateral knee disorder or the 
medication prescribed to treat that disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

Most recently, in September 2009, the Board remanded the case 
to the RO via the Appeals Management Center (AMC) for further 
development and readjudication of the Veteran's claim.  
Specifically, the Board ordered the AMC to schedule the 
Veteran for a VA examination with an appropriate specialist 
in order to determine the etiology, nature, and severity of 
his neuropathy.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board 
must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with 
an adequate medical examination and opinion in November 2009.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the September 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In August 2007 and January 2009 correspondence, the RO and 
AMC described the types of evidence that the Veteran should 
submit in support of his claim.  The RO/AMC also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
VCAA notice letters also provided the information necessary 
to establish a disability rating and effective date.  The 
Veteran's claim was then readjudicated in June 2009 and 
December 2009.
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
March 2009 and November 2009, obtained the Veteran's VA and 
private medical records, and associated the Veteran's service 
treatment records (STRs) and Social Security Administration 
(SSA) records with the claims file.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are, collectively, more than adequate, as the 
examinations were predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  Both 
examinations included the Veteran's subjective complaints 
about his disability and the objective findings needed to 
rate the disability.   

Besides the aforementioned private treatment records, the 
Veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 




Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis

The Veteran contends that the pain medication prescribed 
after his knee surgery caused his currently diagnosed 
neuropathy.  The Board observes that the Veteran has been 
diagnosed with peripheral neuropathy of all four extremities; 
however, the competent medical evidence of record does not 
show that the Veteran's neuropathies are caused by or 
aggravated by the medication prescribed subsequent to his 
knee surgery.  In so finding, the Board recognizes that the 
Veteran's first compensation and pension examiner noted in 
March 2009 that the Veteran described numbness and tingling 
in his hands and feet intermittently in the early 1990s.  The 
examiner further noted that the Veteran had been taking a 
number of medications, such as amitriptyline and gabapentin, 
with no effect and that the Veteran had a heavy alcohol 
problem.  More specifically, the Veteran drank alcohol until 
he was drunk almost every day for 20 years followed by 
periods of drinking occasionally and also had a history of 
opiate and THC abuse.  The examiner diagnosed the Veteran 
with peripheral neuropathy of both lower extremities 
unrelated to his service-connected knee disabilities and 
stated that the quality of the pain is more consistent with 
an acquired peripheral neuropathy.

Because the March 2009 examiner's opinion did not address the 
Veteran's medications, VA afforded him with another 
examination in November 2009.  This examiner reviewed the 
records from the Madison VA Medical Center and took the 
Veteran's history.  He found that the Veteran had been taking 
Vicodin, Motrin (ibuprofen), and oxycodone for pain, as well 
as Motrin, Darvocet, Vicodin, and Percocet for his knee 
disabilities.  The Veteran was also taking other medications, 
mostly narcotics and anti-inflammatories, but could not 
remember the names of the medications or how long he had been 
taking them.  A review of the claims file indicates that the 
Veteran was prescribed Zomax in service and Tylenol #3 post 
service.  The examiner diagnosed the Veteran with peripheral 
sensory polyneuropathy of the bilateral upper and lower 
extremities.  However, he concluded that none of the 
Veteran's prescribed medications cause a neuropathy and, 
therefore, found that the Veteran's sensory polyneuropathy 
was not caused by or aggravated by the pain medications he 
takes or has taken for his service-connected knee 
disabilities.  Although the Veteran could not name all pain 
medications and anti-inflammatories he was taking, the 
examiner noted that sensory polyneuropathies are not known to 
be caused by any anti-inflammatory or narcotic medications.  
On the other hand, alcohol is a very common cause of sensory 
polyneuropathies.  Thus, the examiner opined that alcohol is 
"almost certainly" the cause of the Veteran's neuropathy 
condition.  The Board finds this opinion adequate and affords 
it great probative value.

Although the record contains a plethora of private and VA 
treatment records, it only contains one other competent 
medical opinion.  After discussing the Veteran's substance 
abuse history, a VA physician noted in April 2001 that his 
substance abuse had caused neuropathy peripherally with 
numbness in his hands and feet.  Thus, the competent evidence 
of record does not show that the Veteran's neuropathy was 
caused by or aggravated by the medicine prescribed following 
his knee surgery.  In light of the fact that the record is 
absent of any opinion holding that that the Veteran's 
neuropathy was caused by or aggravated by his service-
connected knee disabilities, including the medication 
prescribed to treat them, and after a review of the competent 
medical evidence as a whole, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for secondary service connection.  Therefore, an award 
of service connection for neuropathy on a secondary basis is 
not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     




ORDER

Entitlement to service connection for neuropathy, to include 
as secondary to medication prescribed for a service-connected 
bilateral knee disorder is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


